Lowe, Ch. J.
i. iOTtracSwe entry tamer. the motion to dismiss was weil made and properly sustained. the purpose of the bill is to restrain proceedings at law; upon wbat ground ? Not that any fraud, mistake, accident, surprise, or even irregularity had intervened therein. All the matters complained of, occurred antecedently to the action of forcible entry and detainer, and could have been urged, and it may be, were urged, as a defence to that action. There is, in the bill, no averment of any kind, impeaching the validity of the proceedings before the magistrate. the jurisdiction is not questioned; nothing subsequent to the rendition of the judgment is relied on. Indeed, scarcely the semblance of the case is made, to justify a court of equity to interfere.
Tbe judgment will stand
Affirmed.